Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 1, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed November 1, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00852-CV
____________
 
IN RE SUSAN CAROL DOXEY, Relator
 
 

 
ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On
October 12, 2007, relator filed a petition for writ of mandamus
in this Court,[1] requesting
relief from an order entered by the Honorable Rory R. Olsen, Judge of Probate
Court No. 3, Harris County, Texas.  Relator contends that such order (1) grants
temporary guardianship of relator=s son, Nicholas Todd Whitney, to
Rebecca Ann Doxey, and (2) requires supervision of visits between relator and
her son.  Because relator failed to comply with the requirements of the Rules
of Appellate Procedure, she has not established entitlement to the
extraordinary relief sought.  See Tex. R. App. P. 52.3 (requiring that A[a]ll factual statements in the
petition must be verified by affidavit made on personal knowledge@); 52.3(j)(1)(A) (requiring Acertified or sworn copy of any order
complained of@); 52.7(a)(1) (requiring certified or sworn copies of documents that were
filed in underlying proceeding and are material to relator=s claim for relief); and 9.5(a)
(requiring party filing any document in court of appeals  to serve copy of such
document on all parties to proceeding).  Accordingly, we deny relator=s petition for writ of mandamus,
without prejudice to our reconsideration of an amended petition, appendix,
and/or record in compliance with the Texas Rules of Appellate Procedure. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed November 1, 2007.
Panel consists of Justices Yates,
Fowler, and Guzman.




            [1]Relator did not
pay the statutory filing fee when she filed her petition for writ of mandamus
with this court on October 12.  On October 25, 2007, she provided an affidavit
of inability to pay costs associated with her petition.